EXHIBIT99.1 FOR IMMEDIATE RELEASE CABLEVISION SYSTEMS CORPORATION REPORTS FIRST QUARTER 2011 RESULTS Bethpage, N.Y., May 5, 2011 - Cablevision Systems Corporation (NYSE:CVC) today reported financial results for the first quarter ended March 31, 2011. First quarter consolidated net revenues grew 9.7% to $1.922billion compared to the prior year period, reflecting solid revenue growth in Telecommunications Services and Rainbow.Consolidated adjusted operating cash flow (“AOCF”)1 grew 8.3% to $661.1million and consolidated operating income grew 5.8% to $375.7million, both compared to the prior year period.First quarter 2011 results reflect the Bresnan properties acquired on December 14, 2010 as well as transaction costs of $8.0 million related to the proposed Rainbow distribution.Revenue, AOCF and operating income growth compared to the prior year period would have been 3.1%, 3.7% and 7.7%, respectively, if these items were excluded. Operating highlights for the first quarter 2011 include: · Consolidated Free Cash Flow from Continuing Operations1 of $292.4million, including $19.8 million from Bresnan · Cable advertising revenue growth of 16.1% in the first quarter of 2011, compared to the prior year period (excludes Bresnan results) · Rainbow advertising revenue growth of 14.9% in the first quarter of 2011, compared to the prior year period · Lightpath AOCF growth of 25.7% in the first quarter of 2011, compared to the prior year period. Cablevision President and CEO James L. Dolan commented:“For the first quarter of 2011, Cablevision generated strong increases in revenue and AOCF.This performance was driven by steady growth in our Rainbow business as well as our cable business, which this quarter included a solid showing from the recently acquired Bresnan properties.The company generated more than $290 million in free cash flow for the quarter and we have increased the dividend by 20 percent, enabling us to provide Cablevision shareholders with even more value.Lastly, we remain on track with our planned spin-off of Rainbow, which we continue to believe will also be beneficial for shareholders,” concluded Mr. Dolan. Results from Continuing Operations2 Segment results for the quarters ended March31, 2011 and 2010 are as follows: Revenues, Net AOCF Operating Income (Loss) $ millions Q1 2011 Q1 2010 Q1 2011 Q1 2010 Q1 2011 Q1 2010 Telecommunications $ Rainbow Other (including eliminations) Total Company $ 1. See definition of adjusted operating cash flow (“AOCF”) and Consolidated Free Cash Flow from Continuing Operations included in the discussion of non-GAAP financial measures on page 4 of this earnings release. 2. Operating results of Madison Square Garden are included in discontinued operations for all periods presented as applicable. Page 1 of 10 Telecommunications Services – Cable Television and Lightpath Telecommunications Services includes Cable Television – Cablevision’s video, high-speed data, and voice residential and commercial services offered over its cable infrastructure and its “Optimum Lightpath” branded commercial data and voice services.First quarter 2011 Telecommunications and Cable Television results below reflect the Bresnan properties acquired on December 14, 2010. Telecommunications Services net revenues for the first quarter 2011 rose 10.9% to $1.559billion, AOCF grew 10.0% to $621.1million and operating income increased 8.0% to $383.0million, all compared to the prior year period.Revenue, AOCF and operating income growth compared to the prior year period would have been 2.7%, 3.6% and 7.6%, respectively, if Bresnan results were excluded. The following table illustrates the change in the Telecommunications Services customer base during the first quarter of 2011: Customer Data (in thousands) Total December31, 2010 Net Gain/ (Loss)(a) Total March31, 2011 Total Customers(b) 6 Video Customers (8 ) High-Speed Data Customers 32 Voice Lines(c) 40 Serviceable Passings 14 (a) Includes the gain of six thousand total customers, one thousand video customers, ten thousand high-speed data customers, six thousand voice lines, and one thousand serviceable passings from Bresnan in the first quarter of 2011. (b) Total customers is defined as the number of households/businesses who receive at least one of the company's services at Cable and Lightpath. (c) Total lines of voice service at Cable and Lightpath. Cable Television Cable Television first quarter 2011 net revenues increased 10.7% to $1.487billion, AOCF increased 9.2% to $588.6million and operating income increased 6.4% to $372.1million, each compared to the prior year period.The increase in revenue, AOCF and operating income compared to the prior year period was due primarily to the addition of Bresnan in the first quarter 2011 results.Excluding Bresnan, growth in revenue, AOCF and operating income would have been 2.1%, 2.5% and 6.0%, respectively. Optimum Lightpath For first quarter 2011, Lightpath net revenues increased 13.4% to $77.3million, AOCF increased 25.7% to $32.5million and operating income increased 119.7% to $10.9million, each as compared to the prior year period.The improved results were driven primarily by a 27.9% increase in revenue from Ethernet services, offset in part by higher operating expenses to support the increase in Ethernet installations. Page 2 of 10 Rainbow Rainbow consists of the National Networks:AMC, WE tv, IFC and SundanceChannel as well as other Rainbow businesses including its international programming business, IFCEntertainment and Rainbow Network Communications. Rainbow net revenues for the first quarter of 2011 increased 9.9% to $272.9million, AOCF rose 8.3% to $99.5million, and operating income grew 14.8% to $70.7million, all compared to the prior year period. The first quarter 2011 Rainbow AOCF results reflect: · A 5.5% increase in affiliate revenue compared to the prior year period · A 14.9% increase in advertising revenue, as compared to the prior year period, driven principally by higher pricing at AMC and WE tv and to a lesser extent increased units sold and higher pricing at IFC · A 10.8% increase in operating costs compared to the prior year period, primarily due to increased marketing costs and contractual rights at our national networks. March31, December31, March31, National Network Subscribers (in thousands) AMC(a) WE tv(a) IFC(a) Sundance Channel(b) (a) Estimated U.S. subscribers as measured by Nielsen Media Research. (b) Subscriber counts for Sundance Channel for all periods presented are based on internal management subscriber reports and represent viewing subscribers. Other Other primarily consists of Newsday, News 12 Networks, MSG Varsity, ClearviewCinemas, Rainbow Advertising Sales Corporation (“RASCO”) and unallocated corporate general and administrative costs. First quarter 2011 net revenues decreased 7.4% to $101.6million, AOCF deficit increased 28.8% to a deficit of $59.6million and operating loss increased 27.4% to a loss of $77.9million, all compared to the prior year period.The revenue decline was primarily driven by decreases in advertising revenues at Newsday.The AOCF decline was driven by the decrease in revenue as well as transaction costs of $8.0million related to the proposed Rainbow distribution. Other Matters During the first quarter of 2011, Cablevision repurchased 6.7 million shares of its Class A common stock for approximately $234.4 million. On May 4, 2011, the Board of Directors of Cablevision declared a quarterly dividend of $0.15per share on each outstanding share of both its Cablevision NY Group Class A Stock and its Cablevision NY Group Class B Stock.This quarterly dividend is payable on June 6, 2011 to shareholders of record at the close of business on May 16, 2011. Page 3 of 10 Non-GAAP Financial Measures We define adjusted operating cash flow (“AOCF”), which is a non-GAAP financial measure, as operating income (loss) before depreciation and amortization (including impairments), excluding share-based compensation expense or benefit and restructuring charges or credits.Because it is based upon operating income (loss), AOCF also excludes interest expense (including cash interest expense) and other non-operating income and expense items.We believe that the exclusion of share-based compensation expense or benefit allows investors to better track the performance of the various operating units of our business without regard to the distortive effects of fluctuating stock prices in the case of stock appreciation rights and, in the case of restricted shares and stock options, the settlement of an obligation that is not expected to be made in cash. We present AOCF as a measure of our ability to service our debt and make continuing investments, including in our capital infrastructure.We believe AOCF is an appropriate measure for evaluating the operating performance of our business segments and the company on a consolidated basis.AOCF and similar measures with similar titles are common performance measures used by investors, analysts and peers to compare performance in our industry.Internally, we use net revenues and AOCF measures as the most important indicators of our business performance, and evaluate management’s effectiveness with specific reference to these indicators.AOCF should be viewed as a supplement to and not a substitute for operating income (loss), net income (loss), cash flows from operating activities, and other measures of performance and/or liquidity presented in accordance with U.S. generally accepted accounting principles ("GAAP").Since AOCF is not a measure of performance calculated in accordance with GAAP, this measure may not be comparable to similar measures with similar titles used by other companies.For a reconciliation of AOCF to operating income (loss), please see page 5of this release. We define Consolidated Free Cash Flow from Continuing Operations, (“Free Cash Flow”), which is a non-GAAP financial measure, as net cash from operating activities (continuing operations) less capital expenditures (continuing operations), both of which are reported in our Consolidated Statement of Cash Flows.Net cash from operating activities excludes net cash from operating activities of our discontinued operations.We believe the most comparable GAAP financial measure of our liquidity is net cash from operating activities.We believe that Free Cash Flow is useful as an indicator of our overall liquidity, as the amount of Free Cash Flow generated in any period is representative of cash that is available for debt repayment and other discretionary and non-discretionary cash uses.It is also one of several indicators of our ability to make investments and/or return capital to our shareholders. We also believe that Free Cash Flow is one of several benchmarks used by analysts and investors who follow our industry for comparison of our liquidity with other companies in our industry, although our measure of Free Cash Flow may not be directly comparableto similar measures reported by other companies. COMPANY DESCRIPTION Cablevision Systems Corporation is one of the nation's leading telecommunications, media and entertainment companies. In addition to delivering its Optimum-branded cable, Internet, and voice offerings throughout the New York area, the company owns and operates cable systems serving homes in four Western states.Cablevision’s local media properties include News 12 Networks, MSG Varsity and Newsday Media Group.Cablevision's assets also include Rainbow Media Holdings LLC and its programming and entertainment businesses, AMC, IFC, Sundance Channel, WE tv and IFC Entertainment, as well as Clearview Cinemas.Additional information about Cablevision is available on the Web at www.cablevision.com. This earnings release may contain statements that constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.Investors are cautioned that any such forward-looking statements are not guarantees of future performance or results and involve risks and uncertainties, and that actual results or developments may differ materially from those in the forward-looking statements as a result of various factors, including financial community and rating agency perceptions of the company and its business, operations, financial condition and the industries in which it operates and the factors described in the company’s filings with the Securities and Exchange Commission, including the sections entitled "Risk Factors" and "Management’s Discussion and Analysis of Financial Condition and Results of Operations" contained therein.The company disclaims any obligation to update any forward-looking statements contained herein. Contacts: Charles Schueler Patricia Armstrong Executive Vice President Senior Vice President Media and Community Relations Investor Relations (516) 803-1013 (516) 803-2270 Cablevision’s Web site:www.cablevision.com The conference call will be Webcast live today at 10:00 a.m. ET Conference call dial-in number is (888) 694-4641/ Conference ID Number 58569824 Conference call replay number (706) 645-9291/ Conference ID Number 58569824 until May 12, 2011 Page 4 of 10 CABLEVISION SYSTEMS CORPORATION CONDENSED CONSOLIDATED OPERATIONS DATA AND RECONCILIATION (Dollars in thousands, except per share data) (Unaudited) Three Months Ended March 31, 2010(a) Revenues, net $ $ Adjusted operating cash flow Share-based compensation expense ) ) Restructuring (expense) credit ) Operating income before depreciation and amortization Depreciation and amortization (including impairments) Operating income Other income (expense): Interest expense, net ) ) Gain on sale of programming and affiliate interests, net Gain on investments, net Loss on equity derivative contracts, net ) ) Loss on interest rate swap contracts, net ) ) Miscellaneous, net Income from continuing operations before income taxes Income tax expense ) ) Income from continuing operations Loss from discontinued operations, net of income taxes - ) Net income Net loss (income) attributable to noncontrolling interests 21 ) Net income attributable to Cablevision Systems Corporation stockholders $ $ Basic net income (loss) per share attributable to Cablevision Systems Corporation stockholders: Income from continuing operations $ $ Loss from discontinued operations $
